COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Zachary J. Williams v. Max B. Mutia

Appellate case number:      01-19-00340-CV

Trial court case number:    15-DCV-227230

Trial court:                434th District Court of Fort Bend County

       Appellant, Zachary J. Williams, has filed a motion for rehearing seeking
reinstatement of this appeal. The Court requests a response to appellant’s motion for
rehearing from appellee, Max B. Mutia, no later than January 10, 2020.
       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually       Acting for the Court


Date: __December 17, 2019